Opinion filed November 17, 2005












 








 




Opinion filed November 17, 2005
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00329-CV 
 
                                                    __________
 
                                    CECILIA K. BARBER, Appellant
 
                                                             V.
 
                     STATE
OFFICE OF RISK MANAGEMENT, Appellee
 

 
                                         On
Appeal from the 118th District Court
 
                                                        Howard
County, Texas
 
                                                    Trial
Court Cause No. 42157
 

 
                                             M
E M O R A N D U M  O P I N I O N
On September 28, 2005, the trial court signed the
order granting the State Office of Risk Management=s
plea to the jurisdiction.  Cecilia K.
Barber timely filed a notice of appeal. 
However, Barber did not file an affidavit of inability to pay costs when
she filed her notice of appeal pursuant to TEX.R.APP.P. 20.1. 




Barber was directed to pay the required filing fee
on or before November 9, 2005.  The
appellate record was due to be filed in this court on or before November 2,
2005.  Neither the required filing fee
nor the appellate record have been filed. 
Therefore, the appeal is dismissed. 
 
PER CURIAM
 
November 17, 2005
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.